"Worden, J.
This was an action by the appellee, against the appellant, to recover the value 'of three steers, alleged to have been killed by the locomotive and cars of the defendant upon its road, where it was not fenced.
Trial by the court; finding and judgment for the plaintiff for the sum of one hundred and sixty dollars, a new trial being refused.
The only question made here is, whether the finding was sustained by the evidence.
Upon an examination of the evidence, we are of opinion that it was sufficient to sustain the finding, both as to the facts and the amount of damages assessed.
It is. objected that, as to one of the steers, the evidence does not show that he was killed by the engine and cars of the company; but we are of opinion, that it might be fairly inferred from the evidence that he was thus killed.
The judgment below is affirmed, with costs.